IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,881-01




EX PARTE STEPHEN DAVID MOLE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2006-1308-AWCH1 IN THE 16TH JUDICIAL DISTRICT COURT
FROM DENTON COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was charged in a single indictment
and convicted of one count of intoxication manslaughter and two counts of intoxication assault.  He
was sentenced by a jury to twenty years’ imprisonment for the intoxication manslaughter, ten years’
imprisonment for one of the intoxication assault counts, to be served consecutively with the twenty-year sentence, and ten years probated for the second intoxication assault count, to run concurrently
with the twenty-year sentence.  The Second District Court of Appeals affirmed the judgment of the
trial court.  Mole v. State, No. 02-08-021-CR (Tex. App. – Fort Worth, April 23, 2009).
            On October 15, 2010, the trial court made findings of fact and conclusions of law regarding
Applicant’s habeas application.  The trial court recommended that relief be denied.
            The trial court’s findings, conclusions and recommendation are correct with respect to the
two counts for which Applicant has final convictions.  However, with respect to Count II of the
indictment, Applicant’s probated sentence has not been revoked, and is therefore not a final
conviction for purposes of habeas review.  Therefore, Applicant’s grounds for habeas review are
denied as they pertain to Counts I and III of the indictment, and dismissed as they pertain to Count
II.
 
Filed: November 17, 2010
Do not publish